           Case 2:12-cv-06867-WB Document 432 Filed 02/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARYOUSH TAHA,                                          CIVIL ACTION
               Plaintiff,

                 v.

 BUCKS COUNTY, et al.,                                   NO. 12-6867
                Defendants.

                                        ORDER

      WHEREAS, the Court entered an Order on June 22, 2016 granting default judgment in

favor of Plaintiff Daryoush Taha and against Defendants Mugshots.com, LLC and Unpublish

LLC d/b/a Mugshots.com, LLC (ECF No. 177);

      WHEREAS, on August 31, 2020, Plaintiff filed a Motion for an Assessment of Damages

Hearing Against Defendants Mugshots.com, LLC and Unpublish LLC d/b/a Mugshots.com, LLC

(ECF No. 391);

      WHEREAS, an assessment of damages hearing was held on October 1, 2020.

      AND NOW, this 12th day of February, 2021, IT IS ORDERED that:

      1.       Plaintiff is awarded damages against Defendants Mugshots.com, LLC and

Unpublish LLC d/b/a Mugshots.com, LLC in the amount of $150,000; and

      2.       The Clerk of Court is HEREBY ORDERED to terminate this case and mark it

CLOSED.

                                                 BY THE COURT:


                                                 /s/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
